Court of Appeals
of the State of Georgia

                                      ATLANTA,____________________
                                               December 04, 2018

The Court of Appeals hereby passes the following order:

A19D0175. SARA DAMRON v. SCOTT MICHAEL DAMRON.

      Scott Michael Damron petitioned to divorce Sara Damron, and he filed a
motion to enforce a prenuptial agreement. The trial court entered an order granting
the motion, and Sara Damron filed this application for discretionary appeal. We,
however, lack jurisdiction.
      Because the case remains pending below, Sara Damron was required to follow
the interlocutory appeal procedure to obtain appellate review at this juncture. See
Carr v. Carr, 238 Ga. 197, 197 (232 SE2d 69) (1977) (where divorce action remains
pending, order is interlocutory). Although Sara Damron filed an application for
discretionary appeal, compliance with the discretionary appeal statute, OCGA § 5-6-
35, does not excuse a party seeking appellate review of an interlocutory order from
complying with the additional requirements of OCGA § 5-6-34 (b). See Bailey, 266
Ga. at 833. Sara Damron’s failure to follow the interlocutory appeal procedure
deprives us of jurisdiction over this discretionary application, which is hereby
DISMISSED.

                                      Court of Appeals of the State of Georgia
                                             Clerk’s Office, Atlanta,____________________
                                                                       12/04/2018
                                             I certify that the above is a true extract from
                                      the minutes of the Court of Appeals of Georgia.
                                             Witness my signature and the seal of said court
                                      hereto affixed the day and year last above written.


                                                                                      , Clerk.